DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

April 27, 2010

FROM:

Cindy Mann, Director
Center for Medicaid and State Operations (CMSO)

SUBJECT:

The “Text 4 Baby” Initiative

I am writing to let you know about an exciting new initiative called “text4baby” -www.text4baby.org – a free mobile health service that provides health information through SMS
text messages to pregnant women and new mothers during their babies’ first year.
By texting BABY to 511411 (or BEBE for Spanish), or registering through www.text4baby.org,
women receive three free SMS text messages each week timed to their due date or the baby’s
date of birth. These messages focus on a variety of topics critical to maternal and child health,
including preventive care, immunizations, oral health, birth defects prevention, nutrition,
seasonal flu, mental health, and safe sleep. Text4baby messages also connect women to prenatal
and infant care services and other resources. In fact, several text4baby messages encourage
moms to call 1-877-KIDS-NOW for health insurance coverage.
Text4baby is a service of the National Healthy Mothers, Healthy Babies Coalition (HMHB), but
the Department of Health and Human Services and the White House Office of Science and
Technology Policy are partners in the initiative. Thanks to the support of all major US mobile
operators, the service is free to subscribers.
The service was formally launched on February 4, 2010 by U.S. Chief Technology Officer
Aneesh Chopra, “We know that mobile phones hold tremendous potential to inform and
empower individuals,” said Chopra. “Text4baby represents an extraordinary opportunity to
expand the way we use our phones, to demonstrate the potential of mobile health technology,
and make a real difference for moms and babies across the country.”
Since the launch on February 4th, text4baby has registered over 30,000 pregnant women and
new moms from all 50 states and the outreach efforts have just begun. Time Magazine is
featuring text4baby in its May 3, 2010 issue – available at
http://www.time.com/time/magazine/article/0,9171,1983891,00.html
There are a number of ways States can promote the availability of this service. Information
about text4baby could be incorporated into Medicaid/CHIP outreach and enrollment materials,
particularly when working with pregnant women and new moms. For example, Virginia’s

Page 2 – Informational Bulletin
Department of Medical Assistance Services has incorporated the call to action (text BABY to
511411) into the letters they send to newly enrolled pregnant women. Virginia has also
collaborated closely with Medicaid managed care plans to promote text4baby with their
members and have included information about the service in materials provided at home visits
and in prenatal mailings. The State has also highlighted text4baby on the DMAS website and has
conducted staff training to inform them about the service and how to help women sign up.
Text4baby coalitions have been formed or are forming in 25 States and are already promoting
the service. These coalitions typically involve health departments and key stakeholders involved
in maternal and child health. I encourage you to think about ways your State agency might
collaborate with other State and local organizations to get the word out about text4baby. To find
out who is already involved from your state, contact Lauren Sogor at the National Healthy
Mothers, Healthy Babies Coalition at lsogor@hmhb.org or 703-838-7548.
We look forward to our continuing work together in administering these critical programs and
helping to assure that families have access to needed services. If you have questions about this
memorandum, please contact Jennifer Ryan, Senior Advisor, Office of the Director, Center for
Medicaid, CHIP and Survey & Certification (CMCS) at 410-786-3393 or via email at
Jennifer.ryan@cms.hhs.gov.

Cindy Mann

